Citation Nr: 0714504	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-41 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for schizophrenic reaction 
undifferentiated type with immature character disorder with 
paranoid trends.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from January 1975 to 
October 1976.      

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) which determined that new and material 
evidence had not been received to reopen the claim for 
service connection for schizophrenic reaction 
undifferentiated type with immature character disorder with 
paranoid trends. 

The Board notes that in November 2004, the veteran requested 
a hearing before the Board.  A hearing was scheduled in 
September 2005 and the veteran failed to report to the 
hearing without explanation.  Accordingly, the Board will 
proceed as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2002 statement, the veteran indicated that he 
was receiving Social Security Administration (SSA) benefits 
since 1979.  There is evidence of record which indicates that 
the veteran has been receiving SSA benefits since 1980 for 
schizophrenia.  See the January 2003 statement by J.A.  

Review of the record reveals that VA has not made an attempt 
to obtain the SSA records.  VA has a statutory duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  Dixon v. Gober, 14 Vet. App. 
168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  Further, Veterans Claims Assistance Act of 2000 
(VCAA) emphasizes the need for VA to obtain records from 
other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  Of particular significance here, the 
VCAA requires VA to continue its efforts to obtain records 
and notify the appellant if we cannot get the records.  
38 U.S.C.A. § 5103A (b)(3) (West 2002).  Regarding claims to 
reopen, VA is obligated to assist the claimant in obtaining 
relevant records, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 C.F.R. § 3.159 (c), (d).  

Accordingly, this case is remanded for the following action: 

1.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

2.  Then the RO/AMC should readjudicate 
whether new and material evidence has not 
been received to reopen the claim for 
service connection for schizophrenic 
reaction undifferentiated type with 
immature character disorder with paranoid 
trends.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the appellant and his representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




